Title: To Benjamin Franklin from Edward Church, 19 November 1784
From: Church, Edward
To: Franklin, Benjamin


				
					May it please your Excellency
					Dunkerque 19th Novr: 1784
				
				Before I enter upon the particular motives of this address, permit me, Sir! to mention a circumstance, or two, which, if you shou’d recollect, may possibly apologize for the Liberty which I

have taken, upon the grounds of some small pretensions to the honor of a former short acquaintance.
				In the Autumn of 1771, I took a Tour through the Island of Gt. Britain in company with Heny: Marchant Esqr. On our Arrival at Edinburgh, I had the honor of being introduced to you, I accompanied you to Glasgow, where on the third day after our arrival, I was honored with a presentation of the freedom of that City, and thro’ the favor of your kind notice, and Introduction, had the honor of dining several times with you at the tables of your friends.
				I am a Native of Boston, where I have now a Wife & five children, was educated at Harvard College in Cambridge, graduated A.D. 1759, have been more than twenty years a Merchant of no inconsiderable Rank in Boston, and at the Commencement of the late War was possessed of a moderate Competence, of which I have since been unfortunately deprived, partly by the plunder of the british at Boston, and at St: Eustatius, and by

other unavoidable casualties.
				I sailed from Boston for London last Decr:, with a view of renewing a commercial connection with that Country, but finding it impracticable upon terms of equal reciprocal Advantage by reason of some late british acts which operate directly against the principal Remittances from our State, I came over to France, hoping to find greater Encouragement here, but unfortunately for the State of Massachusett’s in particular, There is a Company of Merchants in this place just enaging in the Whale-fishery with such Encouragement, and liberal Support, from his Majesty, as must insure Success, which will of course soon be followed with a prohibition against the importation of Oil & Bone from the United States, or a duty thereon, as in England, tantamount to a prohibition.— But, this being a free

port, joined to it’s many local advantages with respect to neighbouring nations, will probably soon become one of the best markets in Europe for the produce of America, particularly the Southern States for Rice & Tobacco, and as the trade will be carried on principally in american bottoms, there must of course be many of our fellow citizens constantly in this place, These in general will most probably be unacquainted with the Laws, Language &ca. of this Country. It is therefore with all due deference submitted, whether it will not be requisite that some Person be established here who shall be duly authorized, formally received, and competent to the important purposes of giving advice & protection when needed—it is said—and I have reason to think, not without just grounds, that the Want of such a Person has already been often and severely felt here.— I presume not to dictate, but—if it shou’d be tho’t necessary or expedient to place such a person here—Cou’d I be favor’d with your Support, joined to the Interest which I flatter myself the Members from the Massachusett’s wou’d exert in my favor, shou’d you think proper to propose me to Congress, I wou’d humbly hope for the honor of the appointment,—or shou’d there be any other Employment known to your Excellency, public or private, in this, or any other Kingdom, wherein I can be usefull to you, or my Country, and at the same time procure only a decent Support for my Family, I beg Leave to make the Tender of my constant and faithfull Services, with respect to my Character in the small Sphere in which I have moved, I flatter myself that upon the strictest Scrutiny it will appear without a Spot, with which, and the advantages of a liberal Education, and much travelling, I might hope not to discredit your Patronage.
				If it is possible to snatch a moment from your more important Concerns, to favor me with a Line directed to the Care

of Mr. James Gannan Mercht. here it will be most gratefully received.
				I am—with the most perfect Respect, Most honorable & honored Sir! Yor. very dutifull & humble: Servant
				
					
						Edward Church
					
					His Excellency Benjamin Franklin Esqr
				
			 
				Addressed: To / His Excelly: Benjamin Franklin Esqr. / Paris
			